Luke, J.
The decision of the vital issue in this ease is controlled by the ruling in the first headnote and subdivision thereof, in the case of Continental Trust Co. v. Bank of Harrison, 36 Ga. App. 149 (134 S. E. 775). See Tennille Banking Co. v. Continental Trust Co., 162 Ga. 766 (134 S. E. 778). Though the judgment in the Bank of Harrison case, supra, is affirmed by this court, the judgment in the present case, because of a different verdict having been rendered in the trial court, is

Reversed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.